Citation Nr: 1821859	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  12-05 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for hemorrhoids. 

3. Entitlement to service connection for residuals of a surgically corrected deviated septum, to include sleep apnea. 

4. Entitlement to an initial disability evaluation in excess of 30 percent for a right knee disorder with limitation of extension. 

5. Entitlement to an initial disability evaluation in excess of 10 percent for a right knee disorder with limitation of flexion. 

6. Entitlement to an initial disability evaluation in excess of 10 percent for a left knee disorder with limitation of extension. 

7. Entitlement to an initial disability evaluation in excess of 10 percent for a left knee disorder with limitation of flexion. 
8. Entitlement to an initial disability evaluation in excess of 30 percent for a cervical disorder. 

9. Entitlement to an initial disability evaluation in excess of 20 percent for a thoracolumbar disorder. 

10. Entitlement to an initial compensable disability evaluation for an eye disorder.

11. Entitlement to an initial disability evaluation in excess of 20 percent for radiculopathy of the left upper extremity.

12. Entitlement to an initial compensable disability evaluation for a left long finger injury.

13. Entitlement to an initial disability evaluation in excess of 10 percent for a left ankle disorder. 

14. Entitlement to an initial disability evaluation in excess of 10 percent for a right ankle disorder.

15. Entitlement to an initial disability evaluation in excess of 10 percent for a right hip disorder. 

16. Entitlement to an initial disability evaluation in excess of 10 percent for a left hip disorder. 

17. Entitlement to an initial disability evaluation in excess of 10 percent for bilateral pes planus.

18. Entitlement to an initial compensable disability evaluation for right knee scars.

19. Entitlement to an initial compensable disability evaluation for left knee scars. 

20. Entitlement to an initial compensable disability evaluation for a right great toe disorder. 

21. Entitlement to an initial compensable disability evaluation for a left great toe disorder. 

22. Entitlement to specially adapted housing or a special home adaptation grant.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Wozniak, Associate Counsel


INTRODUCTION

The Veteran had active duty from August 1989 to June 2006. 

The Veteran is in receipt of a total disability evaluation based on individual unemployability, effective July 29, 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of June 2009, September 2009, and May 2011 by the Regional Office (RO) of the Department of Veterans Affairs (VA). In April 2015, the Board remanded the issues addressed in this decision. 

Pursuant to VA's duties to notify and assist the Veteran, VA advised the claimant how to substantiate an application for benefits, obtained all relevant and available evidence and conducted any appropriate medical inquiry. The appeal is ready for appellate review. 

The Veteran testified before the undersigned Veterans Law Judge in July 2014. A hearing transcript is in the record. 


FINDINGS OF FACT

1. Bilateral hearing loss did not originate during active service.

2. Hemorrhoids did not originate during active service. 

3. Sleep apnea did not originate during active service.

4. During the period on appeal, the Veteran's right knee extension has been characterized by no more than range of motion of 120 to 0 degrees.

5. During the period on appeal, the Veteran's right knee flexion has been characterized by no more than range of motion of 120 to 0 degrees.

6. During the period on appeal, the Veteran's right knee disorder has been characterized by instability and subluxation.

7. During the period on appeal, the Veteran's left knee extension has been characterized by no more than range of motion of 140 to 0 degrees. 

8. During the period on appeal, the Veteran's left knee flexion has been characterized by no more than range of motion of 0 to 140 degrees. 

9. During the period on appeal, the Veteran's left knee disorder has been characterized by instability and subluxation. 

10. During the period on appeal, the Veteran's cervical disorder has been characterized by no more than range of motion measurements including flexion of 0 to 15 degrees, extension 0 to 15 degrees, right lateral flexion 0 to 10 degrees, right lateral rotation 0 to 35 degrees, left flexion 0 to 10 degrees, and left rotation of 0 to 35 degrees, no ankylosis, intervertebral disc syndrome (IVDS), or other neurological abnormalities.

11. During the period on appeal, the Veteran's thoracolumbar disorder has been shown to be characterized by no more than flexion of 0 to 50 degrees, extension of 0 to 10 degrees, right lateral flexion of 0 to 15 degrees, right lateral rotation of 0 to 30 degrees, left lateral flexion of 0 to 15 degrees, and left lateral rotation of 0 to 30 degrees, pain, grinding, no ankylosis, bowel or bladder problems, IVDS, and mild bilateral radiculopathy.

12. During the period on appeal, the Veteran's eye disorder has been shown to be characterized by no more than seeing halos around lights when driving at night, no visual limitations or impairment, and normal pupils and visual field.

13. During the period on appeal, the Veteran's radiculopathy of the left upper extremity has been characterized by no more than mild intermittent pain, paresthesias and dysesthesias, and numbness. 

14. During the period on appeal, the Veteran's left long finger injury has been characterized by no more than normal range of motion, a tingling sensation, and no functional impairment. 

14. During the period on appeal, the Veteran's right ankle injury has been characterized by no more than moderately limited range of motion. 

15. During the period on appeal, the Veteran's left ankle injury has been characterized by no more than moderately limited range of motion.

16. During the period on appeal, the Veteran's right hip disorder has been characterized by no more than pain and flexion limited to 70 degrees.

17. During the period on appeal, the Veteran's left hip disorder has been characterized by no more than pain and flexion limited to 70 degrees. 

18. During the period on appeal, the Veteran's bilateral pes planus has been characterized by no more than moderate symptoms causing pain in both feet.

19. During the period on appeal, the Veteran's right knee scars have not been characterized by symptoms of unstableness or pain. 

20. During the period on appeal, the Veteran's left knee scars have not been characterized by symptoms of unstableness or pain. 

21. During the period on appeal the Veteran's right great toe disorder has been characterized by minimal degenerative changes, pain, and no presence of bunions. 

22. During the period on appeal the Veteran's left great toe disorder has been characterized by minimal degenerative changes, pain, and no presence of bunions. 

23. The Veteran's service-connected disabilities have not resulted in permanent and total disability that is due to the loss or loss of use of both lower extremities; or blindness in both eyes (having only light perception) plus the anatomical loss or loss of use of one lower extremity; or, the loss or loss of use of one lower extremity together with residuals of organic disease or injury or the loss or loss of use of one upper extremity, which so affect the functions of balance or propulsion; or, the loss or loss of use of both upper extremities; or, full thickness of subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.






CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2. The criteria for service connection for hemorrhoids have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

3. The criteria for service connection for sleep apnea have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

4. The criteria for a rating in excess of 30 percent, for right knee limitation of extension have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2016).

5. The criteria for a rating in excess of 10 percent, for right knee limitation of flexion have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2016).

6. The criteria for a rating of 10 percent, for right knee instability and subluxation have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2016).

7. The criteria for a rating in excess of 10 percent, for left knee limitation of extension have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2016).

8. The criteria for a rating in excess of 10 percent, for left knee limitation of flexion have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2016).

9. The criteria for a rating of 10 percent, for left knee instability and subluxation have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2016).

10. The criteria for a rating in excess of 30 percent for a cervical disorder have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2016).

11. The criteria for a rating in excess of 20 percent for a thoracolumbar disorder have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2016).

12. The criteria for a compensable rating for an eye disorder have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.2, 4.7, 4.14, 4.21, 4.79, Diagnostic Code 6066 (2016).

13. The criteria for a rating in excess of 20 percent for left upper extremity radiculopathy have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8510 (2016).

14. The criteria for a rating in excess of 10 percent for a right ankle injury have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2016).

15. The criteria for a rating in excess of 10 percent for a left ankle injury have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2016).

16. The criteria for a rating in excess of 10 percent for a right hip disorder have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5252 (2017).

17. The criteria for a rating in excess of 10 percent for a left hip disorder have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5252 (2017).

18. The criteria for a rating in excess of 10 percent for pes planus have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2017).

19. The criteria for a compensable rating for right knee scars have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.14, 4.85, 4.118, Diagnostic Codes 7801, 7804 (2016).

20. The criteria for a compensable rating for left knee scars have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.14, 4.85, 4.118, Diagnostic Codes 7801, 7804 (2016).

21. The criteria for a rating of 10 percent for a right great toe disorder have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010, 5280 (2016).

22. The criteria for a rating of 10 percent for a left great toe disorder have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5280 (2016).

23. The criteria for specially adapted housing have not been met. 38 U.S.C.A. 
§§ 2101, 5103 (West 2014); 38 C.F.R. § 3.809 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. § 1110. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A. Bilateral hearing loss

An organic disease of the nervous system including hearing loss is a "chronic disease" listed under 38 C.F.R. § 3.309(a). Therefore, the provisions of 38 C.F.R. § 3.303(b) are for application. Fountain v. McDonald, 27 Vet. App. 258 (2015) (holding that tinnitus is an "organic disease of the nervous system" subject to presumptive service connection under 38 C.F.R. §§ 3.303(b), 3.307, and 3.309 where there is evidence of acoustic trauma and nerve damage). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic disease as such during active service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless they are clearly attributable to intercurrent causes. Generally, if a condition noted during active service is not shown to be chronic, then, a "continuity of symptoms" after service is required to establish service connection. 38 C.F.R. § 3.303(b).

The Veteran's February 1989 enlistment hearing examination detected pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

The examiner noted normal ears and the Veteran checked boxes indicating no history of ear, nose, or throat trouble and no history of hearing loss. No other relevant complaints were noted at the examination. 

In the Veteran's June 2006 separation examination his pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
05
0
-5
10
-5
LEFT
05
0
0
0
5

The Veteran checked boxes indicating no history of ear, nose, or throat trouble and no history of hearing loss. No other relevant complaints were noted at the -examination. 

In a September 2008 treatment note the Veteran denied any changes in his hearing.

In April 2009, the Veteran was afforded a VA audiological examination. During this examination, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
05
05
15
LEFT
10
10
05
10
20

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 94 percent in the left ear. Based on these results, the VA examiner concluded the Veteran's hearing was within normal limits. The examiner noted functional impairments such as difficulty hearing when background noise is present. 

In a November 2009 VA examination the Veteran's ears were noted as grossly normal. A December 2009 treatment note also indicated the Veteran had normal hearing. 

In the Veteran's July 2014 hearing testimony he indicated that he was a machinist in the navy and was exposed to engine noise. The Veteran also stated that he does not have additional audiological examinations aside from a February 2012 report indicating that he did not have hearing loss in his right ear. 

In March 2017, the Veteran was afforded a VA audiological examination. During this examination, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
25
15
LEFT
20
15
10
20
25

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 96 percent in the left ear. Based on these results, the VA examiner concluded the Veteran did not have bilateral sensorineural hearing loss. The examiner noted no functional impairment.

The Veteran 's hearing loss does not meet the minimum requirements for service-connection under 38 C.F.R. § 3.385 (2017). Therefore, the service connection claim for bilateral hearing loss is denied.

B. Hemorrhoids 

In the Veteran's June 2006 examination for service separation he checked "no" to a box, indicating that he did not have hemorrhoids. The separation examination contained no other relevant complaints. 

In a November 2010 treatment record the Veteran was seen with complaints of  hemorrhoids which lasted for four days. The examiner noted the presence of external hemorrhoids with internal hemorrhoids likely. The Veteran reported a history of hemorrhoids while in the Navy that resolved after approximately a week of treatment. 

In a May 2011 treatment record the Veteran was noted to have a history of external hemorrhoids.

In the Veteran's July 2014 hearing testimony he indicated that he has a record of hemorrhoid complaints in service in either 1999 or 2000. The Veteran also stated that his hemorrhoids come and go with no explanation. 

In April 2017, the Veteran was afforded a VA examination. The Veteran reported having hemorrhoids beginning in the early 2000's. The Veteran reported treatment clears up his symptoms in approximately two weeks. The examiner opined that the Veteran has mild to moderate hemorrhoids. The examiner also noted that the Veteran's service treatment records (STRs) were silent for a history of hemorrhoids and the first noted diagnosis was recorded in November 2010. 

The Board has considered the Veteran's assertions that his hemorrhoids are caused by his military service. The Veteran is not competent, however, to offer an opinion as to the etiology of this type of medical condition due to the medical complexity of the matter involved. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A preponderance of the evidence is against a finding that the Veteran's hemorrhoids originated during service. The Veteran reported experiencing incidents of hemorrhoids during service that resolved before service separation. After service, the Veteran was first seen for his hemorrhoids in November 2010, four years after service separation, and no competent medical provider has opined that the Veteran's hemorrhoids began in or as a result of service. The Veteran specifically indicated that he did not have hemorrhoids in his June 2006 separation examination. Therefore, service connection is not warranted and the claim is denied.

C. Sleep apnea

In a 1993 service treatment record (STR), the Veteran was diagnosed with a deviated septum and received treatment. 

In the Veteran's June 2006 examination for service separation he noted no ear, nose, or throat trouble. No other relevant complaints were noted. 

In April 2009, the Veteran was afforded a VA examination. The VA examiner indicated a surgery to repair a deviated septum, which was completed without residuals. 

In the Veteran's July 2014 hearing testimony he indicated that he was unsure how his deviated septum formed and did not name a specific in-service incident. The Veteran reported that he would wake up in the middle of the night due to snoring and the pain throughout his body. The Veteran also indicated that he has requested that doctors examine his nose to determine if he has sleep apnea but no doctor had completed the requested examination. 

In April 2017, the Veteran was afforded a VA examination. The Veteran reported a history of snoring and sleep apnea and stated that he will sometimes wake up startled and almost shaking since his nasal surgery. The examiner noted no diagnosis of sleep apnea and indicated that no sleep study was found in the Veteran's medical records. 

In July 2017 the Veteran was evaluated for obstructive sleep apnea (OSA). The Veteran reported snoring and excessive daytime sleepiness. The study indicated a diagnosis for OSA and the Veteran was provided with a CPAP machine. 

In November 2017 an examiner was asked to provide an addendum to an earlier completed sleep study. The examiner indicated that no sleep study could be found in the Veteran's service treatment records or post-service medical records and opined that the Veteran did not have a diagnosis for sleep apnea. This examination is afforded low probative value due to inaccurate reasons and bases for the conclusion. 

The Board has considered the Veteran's assertions that his sleep apnea is caused by his military service. The Veteran is not competent, however, to offer an opinion as to the etiology of this type of medical condition due to the medical complexity of the matter involved. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A preponderance of the evidence is against a finding that the Veteran's sleep apnea originated during service. The Veteran was first seen for his sleep apnea many years after service separation, and no competent medical provider has opined that the Veteran's sleep apnea began in or as a result of service. The Veteran has reported past surgery for a deviated septum and suggested that it may contribute to his sleep apnea. However, the Veteran indicated no nose, ear, or throat problems in his June 2006 separation examination. Therefore, service connection is not warranted and the claim is denied.


II. Increased Rating Claims

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016). 

Traumatic arthritis is rated as degenerative arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 5010. Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion for the specific joint or joints involved. When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.

Where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7. 

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of, or overlapping with, the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

A. Knee ratings

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg. Limitation of extension to 5 degrees warrants a noncompensable rating. Limitation of extension to 10 degrees warrants a 10 percent rating. Extension limited to 15 degrees warrants a rating of 20 percent. Extension limited to 20 degrees warrants a 30 percent rating. Extension limited to 30 degrees warrants a 40 percent rating. Limitation of extension to 45 degrees warrants a 50 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2016).

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg. Limitation of flexion to 60 degrees warrants a noncompensable rating. Limitation of flexion to 45 degrees warrants a 10 percent rating. Flexion limited to 30 degrees warrants a 20 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2016). 

Diagnostic Code 5257 provides ratings for recurrent subluxation or lateral instability. Slight disability warrants a 10 percent rating and a moderate disability warrants a 20 percent rating. Severe disability warrants a 30 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2016).

i. Right knee

In a November 2008 treatment note the Veteran's right knee was noted to be stable with minimal laxity with limitation of extension of about 10 degrees. A separate November 2008 treatment note indicated no ligamentous instability, however, the Veteran noted some instability in a third November 2008 treatment record. 

In the Veteran's July 2014 hearing testimony he indicated that his knee locks up frequently and occasionally collapses or buckles. The Veteran could not provide information about whether his range of motion was limited.

In April 2017, the Veteran was afforded a VA examination. The Veteran reported multiple knee surgeries and continued knee pain on a daily basis. The Veteran indicated that his right knee will lock and require manipulation to allow movement again. Upon examination the Veteran's range of motion measurements included flexion of 0 to 120 degrees and extension of 120 to 0 degrees. The examiner noted slight subluxation and lateral instability in the Veteran's right knee, however, separately indicated the Veteran did not have joint instability. 

During the period on appeal, the Veteran's right knee disability has been characterized by no more than, range of motion including flexion of 0 to 120 degrees and extension of 120 to 0 degrees, slight subluxation, and slight lateral instability. 

The preponderance of the evidence is against the claim. The Veteran's current 30 percent rating adequately reflects his right knee limitation of extension under Diagnostic Code 5261. A 40 percent rating is not warranted under Diagnostic Code 5261 because the Veteran's extension range of motion was not limited to 30 degrees. The Board also finds that the Veteran's current 10 percent rating for right knee flexion under Diagnostic Code 5260 adequately reflects his limitation of motion. A rating of 20 percent is not warranted because the Veteran's flexion is not limited to 30 degrees. 38 C.F.R. § 4.7. See Hart v. Mansfield, 21 Vet. App. 505 (2007). A 10 percent rating for instability is also warranted for the Veteran's right knee instability under Diagnostic Code 5257. A 20 percent rating is warranted as the Veteran's instability is not of moderate severity. In making these determinations, the Board has considered, along with the schedular criteria, the Veteran's functional loss due to pain. 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995). 
ii. Left knee

In a November 2008 treatment note the Veteran's left knee was noted to be stable and have full range of motion. 

In the Veteran's July 2014 hearing testimony he stated that his left knee does not lock or buckle and instead grinds and causes pain with movement. 

In April 2017, the Veteran was afforded a VA examination. The Veteran reported multiple knee surgeries and locking in his left knee. The Veteran's range of motion measurements included flexion of 0 to 140 degrees and extension of 140 to 0 degrees. The examiner noted slight subluxation and lateral instability in the Veteran's left knee, however, separately indicated the Veteran did not have joint instability. 

During the period on appeal, the Veteran's left knee disability has been characterized by no more than range of motion including flexion of 0 to 140 degrees and extension of 140 to 0 degrees, slight subluxation, and slight lateral instability. 

The preponderance of the evidence is against the claim. The Veteran's current 10 percent rating adequately reflects his left knee limitation of extension under Diagnostic Code 5261. A 20 percent rating is not warranted under Diagnostic Code 5261 because the Veteran's extension range of motion was not limited to 15 degrees. The Board also finds that the Veteran's current 10 percent rating for left knee flexion under Diagnostic Code 5260 adequately reflects his limitation of motion. A rating of 20 percent is not warranted because the Veteran's flexion is not limited to 30 degrees. 38 C.F.R. § 4.7. See Hart v. Mansfield, 21 Vet. App. 505 (2007). A 10 percent rating for instability is also warranted for the Veteran's left knee instability under Diagnostic Code 5257. A 20 percent rating is warranted as the Veteran's instability is not of moderate severity. In making these determinations, the Board has considered, along with the schedular criteria, the Veteran's functional loss due to pain. 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995). 


B. Cervical disorder rating

The Veteran's cervical disorder is currently rated under Diagnostic Code 5242. Diagnostic Codes 5235 to 5242 provide ratings for the spine. Under the general rating formula, a 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height; A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine; A 40 percent rating is warranted if there is unfavorable ankylosis of the entire cervical spine; A 100 percent rating is warranted for ankylosis of the entire spine.

There are also several relevant note provisions associated with Diagnostic Code 5242. 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.
 
Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 38 C.F.R. § 4.71a, Diagnostic Code 5242.

In April 2009 VA examination the clinician noted very limited range of motion of the Veteran's neck but did not include measurements. 

In a November 2009 VA examination the Veteran's range of motion measurements included flexion of 0 to 15 degrees, extension of 0 to 15 degrees, right lateral flexion of 0 to 10 degrees, right lateral rotation of 0 to 35 degrees, left flexion of 0 to 10 degrees, and left rotation of 0 to 35 degrees. 

In the Veteran's July 2014 hearing testimony he indicated that his neck locks up one or two times per year. 

In April 2017, the Veteran was afforded a VA examination. The Veteran reported increased neck pain aggravated by rotating his neck too far and relieved by rest. The examiner noted range of motion measurements including forward flexion of 0 to 25 degrees, extension of 0 to 30 degrees, right lateral flexion of 0 to 45 degrees, left lateral flexion of 0 to 30 degrees, right lateral rotation of 0 to 30 degrees, and left lateral rotation of 0 to 45 degrees. The examiner indicated no ankylosis, intervertebral disc syndrome (IVDS), or other neurological abnormalities. 

During the period on appeal, the Veteran's cervical disorder has been characterized by no more than range of motion measurements including flexion of 0 to 15 degrees, extension 0 to 15 degrees, right lateral flexion 0 to 10 degrees, right lateral rotation 0 to 35 degrees, left flexion 0 to 10 degrees, and left rotation of 0 to 35 degrees, no ankylosis, intervertebral disc syndrome (IVDS), or other neurological abnormalities.

The preponderance of the evidence is against the claim. The Veteran's current 30 percent rating adequately reflects his cervical disorder under Diagnostic Code 5242. A 40 percent rating is not warranted under Diagnostic Code 5242 because the Veteran does not have ankylosis. In making these determinations, the Board has considered, along with the schedular criteria, the Veteran's functional loss due to pain. 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995). 

C. Thoracolumbar disorder

Diagnostic Code 5242 provides ratings for the spine. A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, for the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, for muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height. A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, for the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, for muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less or for favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent rating is warranted for unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a, Diagnostic Code 5242. 

There are also several relevant note provisions associated with Diagnostic Code 5242. 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.
 
Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 38 C.F.R. § 4.71a, Diagnostic Code 5242.

Lower extremity radiculopathy is rated according to Diagnostic Code 8520. Diagnostic Code 8520 provides ratings for paralysis of the sciatic nerve. A 10 percent rating is warranted for mild incomplete paralysis, a 20 percent rating is warranted for moderate incomplete paralysis, and a 40 percent rating is warranted for moderately severe incomplete paralysis. A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy. 38 C.F.R. § 4.124a, Diagnostic Code 8520.

In a February 2007 treatment note the Veteran reported mild discomfort due to low back pain. 

In November 2009, the Veteran was afforded a VA examination. The Veteran's range of motion measurements included flexion of 0 to 50 degrees, extension of 0 to 10 degrees, right lateral flexion of 0 to 15 degrees, right lateral rotation of 0 to 30 degrees, left lateral flexion of 0 to 15 degrees, and left lateral rotation of 0 to 30 degrees. The examiner noted no ankylosis or abnormal gait. 

In the Veteran's July 2014 hearing testimony he indicated that he did not have episodes of incapacitation or bed rest that have been ordered by a doctor as a result of his thoracolumbar disorder. The Veteran also denied difficulty chewing or urinary or bowel incontinence. 

In April 2017, the Veteran was afforded a VA examination. The Veteran noted his low back pain has worsened over time and that he feels grinding. Upon examination the Veteran's range of motion measurements included forward flexion of 0 to 60 degrees, extension of 0 to 30 degrees, right lateral flexion of 0 to 25 degrees, left lateral flexion of 0 to 30 degrees, right lateral rotation of 0 to 20 degrees, and left lateral rotation of 0 to 20 degrees. The examiner recorded no neurologic abnormalities such as bowel or bladder incontinence, no symptoms of intervertebral disc syndrome (IVDS), and no ankylosis. The examiner also noted mild bilateral lower extremity radiculopathy.

During the period on appeal, the Veteran's thoracolumbar disorder has been shown to be characterized by no more than flexion of 0 to 50 degrees, extension of 0 to 10 degrees, right lateral flexion of 0 to 15 degrees, right lateral rotation of 0 to 30 degrees, left lateral flexion of 0 to 15 degrees, and left lateral rotation of 0 to 30 degrees, pain, grinding, no ankylosis, bowel or bladder problems, IVDS, and mild bilateral radiculopathy.

The preponderance of the evidence is against the claim. The Veteran's current 20 percent rating is warranted under Diagnostic Code 5242 for low back disability. A 40 percent rating is not warranted under Diagnostic Code 5242 because the Veteran does not have ankylosis or forward flexion limited to 30 degrees or less. 38 C.F.R. § 4.71a, Diagnostic Code(s) 5242. In making these determinations, the Board has considered, along with the schedular criteria, the Veteran's functional loss due to pain. 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995). 

D. Eye disorder rating

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20

The Board finds the Veteran's eye disorder is analogous to Diagnosis Code 6066. Diagnostic Code 6066 provides that when both eyes have a visual acuity of 20/40 or better, the disorder is noncompensable. 38 C.F.R. § 4.79, Diagnostic Code 6066.

In a September 2008 treatment note the Veteran noted seeing halos with lights when driving at night since his last eye surgery. 

In a January 2009 physical functional capacity assessment the Veteran was noted to have no visual limitations. 

In April 2009, the Veteran was afforded a VA examination. The Veteran reported an in-service injury due to metal entering his left eye in March 2001. The metal was removed from his cornea and his corneal abrasion was treated in service. The Veteran reported later receiving photorefractive keratectomy surgery (laser eye surgery). The Veteran reported seeing halos around lights at night, however, the examiner noted no current symptoms or treatment for the condition. The Veteran's visual acuity was noted to be better than 5/200. In his right eye, both corrected and uncorrected distance vision was noted to be 20/25-1 and corrected and uncorrected near vision was reported to be 20/25. In his left eye, the Veteran's corrected distance vision was 20/25+2, uncorrected distance vision was 20/32-2, and both corrected and uncorrected near vision was 20/25. The examiner recorded no visual field defect, diplopia, nystagmus, or strabismus. The examiner noted post laser eye surgery haze in both eyes.

In a November 2009 eye examination the Veteran was noted to have right eye distance uncorrected visual acuity of 20/32-1 and corrected visual acuity of 20/20-1+2. The Veterans right eye near uncorrected visual acuity was 20/32 and corrected visual acuity of 20/25. The Veteran was noted to have left eye distance uncorrected visual acuity of 20/25 and corrected visual acuity of 20/25-2. The Veterans left eye near uncorrected visual acuity was 20/50 and corrected visual acuity of 20/25. The examiner noted no change from the Veteran's April 2009 examination. 

In a separate November 2009 examination the Veteran's pupils and visual field were noted to be normal. 

In the Veteran's July 2014 hearing testimony he stated that he sees spots and rings around lights when driving at night. The Veteran denied issues with his peripheral vision. 

In April 2017, the Veteran was afforded a VA examination. The Veteran noted having laser eye surgery in 2001 and periodic aching in his right eye accompanied by increased difficulty focusing over time. The examiner concluded that any difficulty focusing was likely due to aging and noted no immediate symptoms on the day of the examination. The examiner opined that the Veteran had no visual impairment or corneal haze related to his in-service injury or eye surgery. 

In a May 2017 treatment note the Veteran was reported to have no difficulty with his vision. 

During the period on appeal, the Veteran's eye disorder has been shown to be characterized by no more than seeing halos around lights when driving at night, no visual limitations or impairment, and normal pupils and visual field.

Given these facts, the Board finds that the Veteran's eye disorder is noncompensable under Diagnostic Code 6066. A rating is not warranted because the Veteran does not have a loss of visual acuity related to his service-connected eye disorder. 




E. Left upper extremity radiculopathy rating

Under Diagnostic Code 8512, paralysis of the lower radicular group (muscles of hands, wrists, and fingers) warrants a rating of 70 percent for the major arm, 60 percent for the minor arm if paralysis is complete, a condition characterized as all intrinsic muscles of hand, and some or all of flexors of wrist and fingers, paralyzed (substantial loss of use of hand). 

For incomplete paralysis that is severe, a rating of 50 percent for the major arm, 40 percent for the minor arm, is warranted. For incomplete paralysis that is moderate, a rating of 40 percent for the major arm, 30 percent for the minor arm, is warranted. For incomplete paralysis that is mild, a rating of 20 percent for either arm is warranted. 38 C.F.R. § 4.124a, Diagnostic Code 8512.

In an April 2009 VA examination the Veteran was found to have no radicular symptoms and the examiner recommended against a nerve conduction study. 

In the Veteran's July 2014 hearing testimony he reported shooting pain, tingling, and numbness in his left arm with random instances of flare ups. The Veteran also noted that he was right handed and that the pain affects his use of a cane in his left hand. 

In April 2017, the Veteran was afforded a VA examination. The examiner reported the Veteran's left upper radiculopathy as mild and characterized by mild intermittent pain, paresthesias and dysesthesias, and numbness. 

During the period on appeal, the Veteran's radiculopathy of the left upper extremity has been characterized by no more than mild intermittent pain, paresthesias and dysesthesias, and numbness.

The preponderance of the evidence is against the claim. The Veteran's current 20 percent rating is warranted under Diagnostic Code 8512 for left upper extremity radiculopathy. A 30 percent rating is not warranted under Diagnostic Code 8512 because the Veteran's radicular symptoms are mild and not moderate in nature. 
F. Left long finger injury rating

According to the rating criteria for Diagnostic Code 5229, a noncompensable rating is warranted for a gap of less than one inch (2.5 cm) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and with extension limited by no more than 30 degrees. A 10 percent disability rating is warranted for a gap of one inch (2.5 cm) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or with extension limited by more than 30 degrees. Ten percent is the maximum schedular rating permitted under Diagnostic Code 5229. See 38 C.F.R. § 4.71a, DC 5229.

In a November 2010 examination the Veteran's fingers were noted to have a normal range of motion. 

In the Veteran's July 2014 hearing testimony he indicated that his left finger becomes numb and develops a tingling sensation that shoots up and down his wrist and arm. 

In April 2017, the Veteran was afforded a VA examination. The Veteran reported a history of intermittent tingling, numbness, and pain in his ring finger and long finger. The Veteran was not experiencing the symptoms on the day of the examination but noted that the sensation feels like electricity going through his left upper extremity and travelling down to his fingers. Upon examination the Veteran's range of motion measurements were all normal and the examiner noted no functional impairment. 

During the period on appeal, the Veteran's left long finger injury has been characterized by no more than normal range of motion, a tingling sensation, and no functional impairment.

The Veteran is not entitled to a compensable rating under Diagnostic Code 5229 for a left long finger injury. The Veteran is not entitled to a compensable rating because he does not have a gap of one inch or more between the fingertip and the proximal transverse crease of the palm or extension limited by more than 30 degrees. 


G. Ankle Ratings

Diagnostic Code 5271 provides ratings for limited range of motion for the ankle. A 10 percent disability rating is warranted for moderately limited motion and a 20 percent disability rating for marked limited motion. 38 C.F.R. § 4.71a, Diagnostic Code 5271.

In April 2009, the Veteran was afforded a VA examination. The Veteran reported limited rotation of the ankles, accompanied by popping, grinding, and pressure. Upon examination the Veteran's right ankle range of motion measurements included dorsiflexion of 0 to 15 degrees and plantar flexion of 0 to 40 degrees. The Veteran's left ankle range of motion measurements included dorsiflexion of 0 to 20 degrees and plantar flexion of 0 to 40 degrees. The examiner noted no instability, tendon abnormality or guarding of movement for either ankle. 

In November 2009, the Veteran was afforded a VA examination. Upon examination the Veteran's right ankle range of motion measurements included dorsiflexion of 0 to 20 degrees and plantar flexion of 0 to 45 degrees. The Veteran's left ankle range of motion measurements included dorsiflexion of 0 to 20 degrees and plantar flexion of 0 to 45 degrees. The examiner noted no instability, tendon abnormality or guarding of movement for either ankle. 

In the Veteran's July 2014 hearing testimony the Veteran reported that he does not have full range of motion, feels clicking and popping, and experiences serious pressure on his ankles and feet. The Veteran also noted swelling in his feet when he stands for a long period of time. 

In April 2017, the Veteran was afforded a VA examination. The Veteran indicated intermittent pain and swelling in both ankles. The examiner noted a ligamentous strain of the left ankle. Upon examination the Veteran's range of motion measurements were normal for both ankles. The examiner also noted no ankylosis or instability and the Veteran could not identify provoking factors. 

During the period on appeal, the Veteran's right and left ankle disorders have been characterized by no more than moderately limited range of motion. 

The preponderance of the evidence is against the claim. The Veteran is not entitled to a rating in excess of 10 percent under Diagnostic Code 5271 for his right or left ankle disorders. The Veteran is not entitled to a rating in excess of 10 percent because he does not have marked limitation of motion in his ankles. In making these determinations, the Board has considered, along with the schedular criteria, the Veteran's functional loss due to pain. 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995).


H. Right and left hip

Under Diagnostic Code 5252, limitation of flexion of the thigh, a 10 percent rating is assigned for flexion limited to 45 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5252. A 20 percent disability rating is assigned where flexion is limited to 30 degrees; a 30 percent disability rating is assigned where flexion is limited to 20 degrees; and a 40 percent disability rating is assigned where flexion is limited to 10 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5252.

In a September 2008 treatment note the Veteran was noted to have normal range of motion in his hips. In a November 2008 treatment note the Veteran reported pain in both hips with flexion past 90 degrees. The examiner also noted pain with internal rotation. 

In an April 2009 VA examination the Veteran reported a history of hip pain, pressure and a burning sensation with occasional locking. Upon examination the Veteran's right hip range of motion measurements included flexion of 0 to 70 degrees, extension of 0 to 15 degrees, and abduction of 0 to 35 degrees. The Veteran's left hip range of motion measurements included flexion of 0 to 90 degrees, extension of 0 to 20 degrees, and abduction of 0 to 45 degrees. The examiner noted guarding of movement on each side with pain at rest on the left side. 

In a November 2009 VA examination the Veteran's right hip range of motion measurements included flexion of 0 to 70 degrees, extension of 0 to 15 degrees, and abduction of 0 to 35 degrees. The Veteran's left hip range of motion measurements included flexion of 0 to 90 degrees, extension of 0 to 20 degrees, and abduction of 0 to 45 degrees. 

In the Veteran's July 2014 hearing testimony he indicated that his right hip sometimes locks up and he is forced to "hobble on it for awhile and it unclicks." The Veteran noted a burning pain during instances when his hip is locked.

In April 2017, the Veteran was afforded a VA examination. The Veteran reported numbness and pain in his hips with no identified provoking factor. Upon examination the Veteran's right hip range of motion measurements included flexion of 0 to 100 degrees, extension of 0 to 30 degrees, abduction of 0 to 45 degrees, and adduction of 0 to 25 degrees. The Veteran's external rotation range of motion measurement was 0 to 50 degrees and internal rotation range of motion was 0 to 40 degrees. The Veteran's left hip range of motion measurements included flexion of 0 to 115 degrees, extension of 0 to 20 degrees, abduction of 0 to 45 degrees, and adduction of 0 to 25 degrees. The Veteran's left hip external range of motion was 0 to 60 degrees, and his internal range of motion was 0 to 40 degrees. The examiner noted pain with weight bearing and tenderness on palpation of the right and left hip joints. 

During the period on appeal, the Veteran's right and left hip disorders have been characterized by pain and flexion limited to 70 degrees.

The preponderance of the evidence is against the claim and the Veteran is not entitled to a rating in excess of 10 percent under Diagnostic Code 5252 for his right or left hip disorders. The Veteran is not entitled to a rating in excess of 10 percent because he does not have flexion limited to 30 degrees. In making these determinations, the Board has considered, along with the schedular criteria, the Veteran's functional loss due to pain. 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995).


I. Bilateral pes planus rating

Pes planus is rated under Diagnostic Code 5276, for a bilateral disability. A 10 percent rating is assigned for moderate symptoms of pes planus, to include weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet. A 30 percent rating is assigned for severe bilateral pes planus and requires objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, an indication of swelling on use, and characteristic callosities. A maximum 50 percent rating is assigned for pronounced bilateral pes planus and requires marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, and the disability is not improved by orthopedic shoes or appliances. 38 C.F.R. § 4.71a, Diagnostic Code 5276. Severe and pronounced pes planus are provided with separate ratings for unilateral or bilateral disabilities. Id.

In a November 2010 VA examination the Veteran was noted to have a diagnosis of pes planus with a moderate effect on daily activities. 

In the Veteran's July 2014 hearing testimony he stated that he does not have flat feet but sometimes experiences a burning sensation in his feet. 

In April 2017, the Veteran was afforded a VA examination. The Veteran reported increased foot and ankle pain since his previous examination, however, the examiner noted normal arches. The Veteran also indicated that he experiences redness, swelling, and heat in his feet. The examiner did not identify a diagnosis for these symptoms. An MRI study indicated grossly normal feet with minimal degenerative changes bilaterally. The examiner concluded that the Veteran has normal arches and does not have a diagnosis for pes planus. 

During the period on appeal, the Veteran's bilateral pes planus has been characterized by no more than moderate symptoms causing pain and burning in both feet.

Given these facts, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent under Diagnostic Code 5276 for his bilateral pes planus. The Veteran is not entitled to a rating in excess of 10 percent because he does not have more than moderate symptoms. In making these determinations, the Board has considered, along with the schedular criteria, the Veteran's functional loss due to pain. 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995). 


J. Right and left knee scars rating

Scars not of the head, face, or neck are rated under 38 C.F.R. § 4.118, Diagnostic Codes 7801 through 7805. Diagnostic Code 7801 evaluates scars, not of the head, face, or neck, which are deep and nonlinear. A 10 percent rating is assigned for an area or areas of at least 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters), with higher ratings being available for larger affected areas. Note (1) indicates that a deep scar is one associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7801 (2016).

Diagnostic Code 7804 is applicable when scars are unstable or painful. Under Diagnostic Code 7804 a 10 percent rating is warranted when there are one or two scars that are unstable or painful. A 20 percent rating is warranted when there are three or four scars that are unstable or painful. A 30 percent rating is warranted when there are five or more scars that are unstable or painful. 38 C.F.R. § 4.118, Diagnostic Codes 7804 (2016).

Diagnostic Code 7804 includes three note provisions:

Note (1): An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. 

Note (2): If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars. 

Note (3): Scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.

In a September 2008 VA treatment record the Veteran had complaints of bilateral knee pain. The clinician noted full range of motion and no locking or catching. However in a separate September 2008 treatment record the Veteran's right knee was noted to lock up and have full range of motion. 

In April 2009, the Veteran was afforded a VA examination. The Veteran reported pain in both knees. The Veteran's right knee range of motion measurements included flexion of 0 to 80 degrees and extension of 140 to 10 degrees. The Veteran's left knee range of motion included flexion of 0 to 80 degrees and extension of 130 to 20 degrees. 

In the Veteran's July 2014 hearing testimony he stated his scars occasionally tighten up but do not cause loss of function and have healed since his surgeries. 

In April 2017, the Veteran was afforded a VA examination. The examiner noted a history of surgical scars in two sites. Upon examination the Veteran's right knee had scars measuring 3.0 cm by 1.0 cm, 9.0 cm by 1.0 cm, and 5.0 cm by 1.0 cm. The examiner noted all scars were not painful or tender. The Veteran's left knee included four scars and all were linear and 1.0 cm in length. No scars were painful or tender. 

During the period on appeal the Veteran's scars were not painful or unstable. Given these facts, the Board finds the Veterans scars of the right and left knee do not warrant assignment of a compensable rating under Diagnostic Code 7801 because they are all smaller than 39 square centimeters. A separate compensable rating is not warranted under Diagnostic Code 7804 because no scars are painful or unstable. 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7804.


K. Right and left great toe disorders ratings

Diagnostic Code 5280 provides the rating criteria for bilateral and unilateral hallux valgus. Under Diagnostic Code 5280, hallux valgus that has been operated on with resection of the metatarsal head or severe hallux valgus equivalent to the amputation of the great toe warrants a 10 percent disability rating. 38 C.F.R. § 4.71a

In a February 2009 MRI the Veteran's right and left foot were noted to have minimal degenerative changes but to otherwise be normal.

In the Veteran's July 2014 hearing testimony he indicated that he was not familiar with a claim for bunions for either foot and denied having bunions on his feet. 

In April 2017, the Veteran was afforded a VA examination. The Veteran reported pain across his big toe in each foot with swelling. The examiner did not provide a diagnosis for these symptoms and noted that the Veteran could not identify a provoking factor other than "all physical activity."

During the period on appeal the Veteran's right and left great toe disorders have been characterized by pain, minimal degenerative changes and no presence of bunions. 

Given these facts, the Veteran's right and left great toe disorders do not warrant a rating under Diagnostic Code 5280. However, the Veteran is entitled to a minimum 10 percent rating for pain, even when no actual limitation of motion is present, or motion is not limited to a compensable degree. See 38 C.F.R. § 4.71a, Diagnostic Code 5003.Therefore, the Veteran is granted a 10 percent rating for pain under Diagnostic Code 5003 for his right and left great toe disorders.


III. Entitlement to Specially Adapted Housing

Specially adapted housing is available to a veteran who has a permanent and total service-connected disability due to: the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or, blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; or, the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or, the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity, which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or, the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or, full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk. 
38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809(b).

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible. 38 C.F.R. § 3.809(c).

The term "loss of use" of a hand or foot is defined at 38 C.F.R. § 3.350(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance. The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.

A veteran not entitled to eligibility in acquiring specially adapted housing under the provisions of 38 C.F.R. § 3.809, with a service-connected disability rated as permanent and total that is due to blindness in both eyes, that includes the anatomical loss or loss of use of both hands, or is due to a severe burn injury, will be eligible for a special home adaptation grant. 38 C.F.R. § 3.809A .

In an October 2008 lay statement the Veteran indicated that his back, knee, and hip disabilities make it difficult for him to go up or down stairs in his own house which means he cannot access the basement or second level of his home. 

In the Veteran's July 2014 hearing testimony he reported that he has intense pain when walking up and down stairs. The Veteran noted that he would prefer to have a chair system to take him up and down the stairs in his home so he could comfortably access all levels of his home. 

In an April 2017 VA knee examination the Veteran was reported to have regular use of a knee brace and constant use of a cane. The Veteran also reported wearing braces when using his weed eater and participating in water physical therapy. 

In an April 2017 VA hip examination the Veteran was noted to use a cane consistently. The examiner indicated the Veteran's ability to perform moderate physical labor is impacted by hip injury. 

In an April 2017 VA back examination the Veteran reported back pain with tightness and grinding. The examiner noted degenerative arthritis of the spine and functional limitation that would prevent the Veteran from undertaking moderate to heavy physical labor. 

The preponderance of the evidence is against a finding of entitlement to specially adapted housing. While service connection is in effect for multiple lower extremity disorders, the Veteran's service-connected disabilities do not result in the anatomical loss or loss of use of his lower extremities or upper extremities. The Board has considered the Veteran's difficulty with locomotion but notes the Veteran is still able to use a weed eater, participate in water therapy, and ambulate using a cane. VA examiners have also indicated the Veteran is not able to undertake moderate or heavy physical labor but have not noted a limitation on mild physical activities. In addition, there is no evidence that the Veteran's service-connected disabilities result in full-thickness or subdermal burns with contractures such that the Veteran could satisfy the alternative criteria for specially adapted housing. 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 55 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for hemorrhoids is denied.

Service connection for sleep apnea is denied.

A rating in excess of 30 percent for right knee extension is denied.

A rating in excess of 10 percent for right knee flexion is denied.

A rating of 10 percent for right knee instability is granted.

A rating in excess of 10 percent for left knee extension is denied.

A rating in excess of 10 percent for left knee flexion is denied.

A rating of 10 percent for left knee instability is granted. 

A rating in excess of 30 percent for cervical disorder is denied.

A rating in excess of 20 percent for thoracolumbar disorder is denied.

A compensable rating for the Veteran's eye disorder is denied. 

A rating in excess of 20 percent for left upper extremity radiculopathy is denied.

A compensable rating for the Veteran's left long finger injury is denied. 

A rating in excess of 10 percent for the Veteran's right ankle disability is denied. 

A rating in excess of 10 percent for the Veteran's left ankle disability is denied. 

A rating in excess of 10 percent for the Veteran's right hip disorder is denied. 

A rating in excess of 10 percent for the Veteran's left hip disorder is denied. 

A rating in excess of 10 percent for the Veteran's bilateral pes planus is denied. 

A compensable rating for the Veteran's right knee scars is denied. 

A compensable rating for the Veteran's left knee scars is denied. 

A rating of 10 percent for right great toe disorder is granted.

A rating of 10 percent for left great toe disorder is granted.

Entitlement to specially adapted housing is denied. 




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


